In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00356-CV

IN THE ESTATE OF WYNELL N.                  §    On Appeal from the County Court
KLUTTS, DECEASED
                                            §    of Hood County (P08257)

                                            §    December 19, 2019

                                            §    Opinion by Chief Justice Sudderth

                                            §    Concurrence and Dissent by Justice
                                                 Wallach

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellee Michael O. Kornegay shall pay all of the costs

of this proceeding, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth